Pottle, J.
The suit was for the value of a bale of cotton alleged to have been tortiously taken from the plaintiffs by the defendants, and converted to their own use. The evidence was sufficient to authorize a recovery by both of the plaintiffs, who were husband and wife, it appearing that both owned the land on which the cotton was grown, and that the bale of cotton had been delivered to the husband by the tenant in part payment of rent due both the husband and the wife on a rent note, though the note had been executed to the husband alone. The evidence was also sufficient to show that the defendants were joint trespassers; and, this being so, all were liable in damages for the greatest injury done by any one of them. Civil Code, § 4512. The verdict was fully supported by the evidence, and there is no merit in any assignment of error contained in the motion for a new trial. Judgment affirmed.